DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
Claim 4 recites “The door operator as defined in claim 1, in combination with the external drive that comprises a hand-operated chain drive”. The external drive is positively recited in claim 1 as amended, so the limitation should be amended to instead recite --The door operator as defined in claim 1, wherein the external drive comprises a hand-operated chain drive--. It is clearly understood that the limitation in claim 4 is not referring to the hand-operated chain drive as a previously introduced characteristic of the external drive, but the limitation should be amended to ensure appropriate consistency.
A similar limitation is recited in claim 5. In claim 5 the limitation “The door operator as defined in claim 1, in combination with the external drive that comprises an external motor” should be replaced with --The door operator as defined in claim 1, wherein the external drive comprises an external motor-- to ensure appropriate consistency. It is again noted that it is clearly understood that the limitation in claim 5 is introducing the external motor as a characteristic of the external drive, and is not referring to the external motor as a previously introduced characteristic.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant application, the limitation “speed control means” as recited in claim 8 is not accompanied by sufficient structure to perform the claimed function, and is therefore interpreted under 35 U.S.C. 112(f). Applicant confirmed the interpretation in the reply dated 9/30/22. The limitation “drive means” in claim 8 is also interpreted under 35 U.S.C. 112(f), as it is not accompanied by sufficient structure to perform the recited function. The limitation “speed control means” is described in the disclosure as a centrifugal governor, an electromagnetic clutch, a viscous governor, or another braking device, and the limitation “drive means” is described in the disclosure as one motor, two motors, or a hand-operated chain drive.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “drive means” in claim 9. In claim 9, the limitation “drive means” is accompanied by the limitation “two motors”, which is a recitation of structure that performs the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lumbers (U.S. Patent Application Publication No. 2010/0258254) in view of Farnum (U.S. Patent No. 1,383,705).
Regarding claim 1, Lumbers discloses a door operator comprising a pair of drive gears (24) coupled to a sun gear (40) of a planetary gear set (40, 14; paragraphs 0053, 0055, 0056); and an external drive (30 or 22; paragraphs 0050-0051); wherein rotation of the external drive is translated to simultaneous rotations of said pair of drive gears (paragraphs 0056-0059).
Lumbers does not disclose a single drive shaft coupled to the external drive or an idle spur gear set.
Nonetheless, Farnum discloses an operator comprising a single drive shaft (11) coupled to an external drive (1) and an idle spur gear (23) fixed to said drive shaft [FIGS. 2, 4]; a pair of spur gears (29, 29) coupled to said idle spur gear to rotate in response to rotations of said idle spur gear [FIG. 4]; and two spur gear shafts (31, 31) each coupled to a respective one of said spur gears and coupled to respective drive gears (37, 37), whereby rotation of said drive shaft by the external drive is translated to simultaneous rotations of said pair of drive gears (page 2, lines 9-58).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the operator of Lumbers to include the single drive shaft and idle spur gear set taught by Farnum, in order to enable motorized operation via a single motor, or a motor assembly that is offset from the roller of the door.
Regarding claim 4, Lumbers discloses the external drive that comprises a hand-operated chain drive (30; paragraph 0052) coupled to said planetary gear set (paragraph 0051).
Regarding claim 5, Lumbers discloses the external drive that comprises an exterior motor (22)  coupled to said planetary gear set (paragraph 0056).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lumbers (U.S. Patent Application Publication No. 2010/0258254) in view of Farnum (U.S. Patent No. 1,383,705), as applied to claim 5 above, and further in view of Magro (U.S. Patent Application Publication No. 2010/0242364).
Regarding claim 6, Lumbers, as modified above, discloses the exterior motor and the planetary gear set, but does not disclose that it is coupled by means of a drive shaft and a sprocket fixedly mounted on said drive shaft.
Nonetheless, Magro discloses a door operator comprising an exterior motor (400) coupled by means of a drive shaft (408) and a sprocket (the sprocket is shown in at least Figure 6 and described in paragraph 0060 in connection with the chain 406) fixedly mounted on said drive shaft for coupling said drive shaft to said exterior motor [FIG. 6].
Thus, it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the exterior motor of Lumbers, as modified above, to include the drive shaft and sprocket configuration taught by Magro, in order to enable the use of larger motors positioned in a desired offset location for operation of heavier or larger doors.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (U.S. Patent No. 5,924,949) in view of Lumbers (U.S. Patent Application Publication No. 2010/0258254) and Magro (U.S. Patent Application Publication No. 2010/0242364).
Regarding claim 8, Fan discloses a door operator [FIG. 1] for operating a shaft (driving wheel of the roller-shutter door described in column 2, lines 11-19) of a rolling door (column 1, lines 5-6) comprising a planetary gear set (column 2, lines 13-14) including a ring gear (40) having inner teeth (inner teeth on the ring gear 40 are described in at least column 2, lines 29-30, and the location of the teeth on the inner surface is shown in Figure 1), a sun gear (30) having first and second sets of teeth [FIG. 3] and planetary gears (36) between said ring gear and said first set of teeth of said sun gear (the first set of teeth is located on the larger diameter portion of the sun gear engaging the pinions 36), and the second set of teeth are positioned on the hub portion 32 of the sun gear) [FIG. 1], said planetary gears being coupled to the shaft of the rolling door (the planetary gears 36 are coupled to the driving plate 10, which is disclosed in column 2, lines 11-19 as being coupled to the driving wheel forming the shaft); and drive means (motor described in at least column 2, lines 46-51).
Fan does not disclose outer teeth on the ring gear, two drive gears meshingly engaged with said second set of teeth, or speed control means engaged with said outer teeth.
Nonetheless, Magro discloses a door operator having a ring gear (597) having outer teeth (outer teeth of the ring gear 597 are shown in at least Figure 9) and speed control means (565) engaged with said outer teeth of said ring gear (via 574; paragraph 0081).
Furthermore, Lumbers discloses a door operator having at least two drive gears (24) on a ring gear (pulley wheel 30 forms a ring gear, as it has internal teeth as described in paragraph 0051; as shown in Figures 8-11, the drive gears are provided in the internal space defined by the pulley wheel 30, which reads on the broadly recited claim term “on”) meshingly engaged with a second set of teeth (44) on a sun gear (40; paragraph 0056), and drive means (22) for driving each of said at least two drive gears (paragraph 0050).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ring gear of Fan to include outer teeth and a speed monitoring means, as taught by Magro, in order to prevent the door from moving at excessive speeds while directly connecting the speed monitoring means to the primary rotating member of the door operator. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the door operator of Fan to include two drive gears and drive means for driving each of said drive gears, in order to provide additional power to the door operator and a direct connection between the drive means output and the gearset to ensure optimal efficiency and power transfer.
Regarding claim 9, Fan discloses the drive means, but does not disclose that it comprises two motors each coupled to a respective one of said drive gears.
Nonetheless, Lumbers discloses drive means comprising two motors (22) each coupled to a respective one of said drive gears (24) [FIG. 8].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive means of Fan to include two motors, as taught by Lumbers, in order to enable the use of smaller motors to provide equivalent drive output relative to a larger single motor, and to facilitate replacement or repair of the motor, which is made easier due in part to their smaller size and accessibility.

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive.
Applicant argues that Lumbers fails to disclose drive gears that are driven by the external drive, as required in claim 1. This argument is not found persuasive. Lumbers discloses a pair of drive gears 24 (paragraph 0050 discloses that each motor includes an output pinion gear 24, and at least one is shown in Figure 8). The drive gears are directly driven by the motors 22 which form one part of the external drive. The external drive further includes a manual operation component in the form of the pulley wheel 30, but the claims do not require that the hand-operated chain drive specifically translates rotation to the drive gears, only that the hand-operated chain drive be coupled to said planetary gear set (as recited in claim 4). The pulley wheel 30 of Lumbers is coupled to the planetary gear set via the connection between the internal gear teeth of the pulley wheel 30 and the planetary gears 14 (paragraph 0062). The external drive is formed by both the motors and the pulley wheel, and operation of the motors directly causes simultaneous rotation of the drive gears. Given a broadest reasonable interpretation of the claims, the limitation of claim 1 is met by the motors 22 of Lumbers, and the limitation of claim 4 is met by the pulley wheel 30 of Lumbers.
Applicant argues that Farnum fails to disclose dual output shafts, but this argument is also not found persuasive. Farnum discloses two drive gears 37. These pinions are clearly disclosed as gears, and generate output based on the input of the motor 1. The output is then transferred to a single output shaft, but this transfer of output is not precluded by the claims. Rather, in the instant application, the drive gears 30 similarly transfer output to a single component (the sun gear 26). One of ordinary skill in the art would recognize that modifying the two drive gears of Lumbers to be driven by the spur gear assembly of Farnum would enable the use of a single drive motor. A single drive motor provides the known benefits of reducing costs by reducing the number of motors required, and enabling repositioning of the motor as is common in roller shutter operators. Lumbers discloses a door operator having an external drive that drives two drive gears and distributes power from the drive gears to a sun gear, and Farnum is relied upon to teach the application of power to two drive gears using a single input shaft (via the spur gear arrangement disclosed by Farnum). In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). All of the claimed elements are disclosed by the combination of Lumbers and Farnum, and the motivation for combining the disclosure of the prior art would have been obvious to one having ordinary skill in the art.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The combination of Lumbers and Farnum would have at least been within the level of ordinary skill in the art before the effective filing date of the claimed invention, as gearing arrangements for the provision of both one and two motors were well-known in the art, and provide known and obvious benefits (as set forth above).
Applicant argues that Fan, as modified by Magro and Lumber, fails to disclose a ring gear having inner and outer teeth, but this argument is also not found persuasive. It is first noted that although Applicant’s argument asserts that Lumbers is relied upon to teach a gear with internal teeth, the above rejection, and the Non-Final Rejection dated 3/30/22 relies upon Fan to teach a door operator having a ring gear with internal teeth. Fan discloses the internal teeth of the ring gear 40 in at least column 2, lines 29-30 and Figure 1--the teeth of the ring gear 40 are internally positioned on the ring gear so as to mesh with the planet pinions 36. Magro discloses a ring gear having external teeth (as shown in Figure 9). Providing the ring gear of Fan with the outer teeth of Magro would allow for the use of the external components of Magro, including the speed control means. Magro further explicitly discloses the motivation for such a combination, as one of the primary purposes of the outer teeth is to provide a drive connection between the main operator assembly and the governor 565 (in order to brake the speed of the door’s descent if it is moving beyond a threshold speed). The rejection does not state that the motivation to provide the outer teeth is to “provide additional power to the door operator and a direct connection between the drive means output and the gearset to ensure optimal efficiency and power transfer”, as stated in Applicant’s arguments. This motivation statement is provided with respect to the modification of the operator of Fan to include two drive gears and drive means for each drive gear. As set forth in the rejection above, the motivation for providing the outer teeth of Magro on the ring gear of Fan is to prevent the door from moving at excessive speeds. Such a modification would have been obvious to one having ordinary skill in the art, as braking and speed control of roller shutter doors is a known practice in the art, as demonstrated by Magro.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for providing the speed control means and outer teeth of Magro is found in the Magro reference itself (i.e. preventing excessive speeds of the door). The motivation also would have been in the knowledge generally available to one of ordinary skill in the art, as control of the descent of rolling doors is a common and well-known practice in the art.
Applicant’s argument that the combination of the prior art would change the principle of operation is also not found persuasive. All of the components of the assemblies of Fan, Magro, and Lumbers would still operate in the same manner that is disclosed in each reference. Fan and Magro are each directed to door operators, and the combination of Fan and Magro would not change the operation of the door operator of Fan. The modification of Fan by Lumbers constitutes a substitution of the drive arrangement, but the principle of operation (i.e. an operator for a motorized drive train) is not changed. Applicant’s arguments with respect to claim 8 directed to hindsight reconstruction are also not found persuasive. It is again noted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. The combination and the motivation for combining the teachings of Fan, Magro, and Lumbers would at least have been within the level of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Declaration
The affidavit under 37 CFR 1.132 filed 9/30/22 is insufficient to overcome the rejection of claims 1, 4-6, 8, and 9 as being unpatentable over Lumbers, Farnum, and Magro, or Fan, Magro, and Lumbers under 35 U.S.C. 103 as set forth in the last Office action because it fails to set forth sufficient facts or evidence that the combination is improper, or that the combination would not have been obvious.
Paragraphs 1-5 establish the background of the declarant and are not by themselves relevant to the issue of nonobviousness of the claimed subject matter. Paragraphs 6 and 7 include statements which amount to an indication of a disagreement with the rejection set forth, and therefore are not considered to be objective evidence related to the issue of nonobviousness.
Paragraph 8 includes a statement related to the development time and cost of the invention, but this is not sufficient to show a long-felt need or to demonstrate commercial success of the invention. The cost of development is not necessarily linked to commercial success.
Paragraph 9 includes statements which amount to an affirmation that the declarant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716. The assertion that the development was not obvious to the declarant is not sufficient evidence that it would not have been obvious to anyone of ordinary skill in the art.
Paragraphs 10-12 set forth the problem with which the applicant was concerned, and assert that no practical solution had been previously developed. This is not sufficient evidence to support a conclusion that the combination of references would not have been obvious.
Paragraph 13 includes a statement that amounts to an assertion that Magro and Fan are for different constructions, and would therefore not be applicable as prior art references in a rejection of the claimed invention. This assertion is not found persuasive, as both Magro and Fan are directed to door operators, which is clearly within the same field of endeavor as that of the instant application. This statement does not present evidence that the combination of Magro and Fan would not have been obvious.
Paragraph 14 includes a statement that Fan is not designed to be a fire door operator. This is not relevant to the conclusion of nonobviousness, as the claimed invention is directed to a “door operator”, and not specifically “a fire door operator”.
Paragraphs 15-18 and 21-22 include statements that amount to an assertion that the combination of Fan, Magro, and Lumbers, as applied in the rejection of claim 8, is improper and would not have been obvious to one of ordinary skill in the art. This statement is not supported by sufficient evidence to be found persuasive. As set forth in the rejection above and in the response to arguments, each of the references would function in the respectively disclosed manner, and the modifications would provide obvious and well-known benefits. The declarant’s assertions do not include any fact-based evidence that the combination would have required hindsight, or that the combination would not have functioned as expected. The modifications in the combination also are not required to be motivated for the same reasons as the intended benefits of the claimed invention. All of the elements of the claimed invention are disclosed or taught by the prior art, and the combination of the teachings of the prior art would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Paragraphs 19-20 include a statement that amounts to an assertion that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
The declarant’s statements do not include comparative test data used to show unexpected results, sales figures used to show commercial success, articles or publications to provide objective evidence of long-felt need, or evidence of the inoperability of the prior art references applied in the rejection. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634